t c memo united_states tax_court marcus j hampers petitioner v commissioner of internal revenue respondent docket nos filed date john m zaremba for petitioner janet f appel and carlton w king for respondent memorandum opinion cohen judge in these consolidated cases respondent determined deficiencies in and penalties on petitioner’s federal_income_tax as follows year - - deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue remaining for decision is whether petitioner is entitled to additional alimony paid deductions of dollar_figure dollar_figure and dollar_figure for and respectively background these cases were submitted fully stipulated under rule the stipulated facts are incorporated as our findings by this reference at the time the petitions were filed petitioner resided in new hampshire in petitioner and his wife kristin c hampers nee carney carney were in the process of a lengthy divorce the terms of the divorce were to be governed by a final decree dated date and issued by the superior court of sullivan county new hampshire over the next few years the final decree would be modified three times by either court orders or stipulations of the parties paragraph a of the definitive version of the final decree provided other requests a attorney’s fees-present and future marcus shall pay all kristin’s attorneys sic fees and disbursements including expert and other witness costs depositions transcript fees and any other expenses_incurred in this case within days of receipt of a statement from kristin’s attorney in the event of an appeal the order relative to payment of kristin’s legal fees and costs which shall include any transcript costs shall continue to be paid_by marcus as set forth in the court’s current temporary orders marcus shall pay all of kristin’s reasonable attorney sic fees and disbursements costs including expert or other witness costs depositions transcripts or other costs for any proceeding or any other matter relating to any term of this decree and any amendment thereto or to the marital child in this matter in the future and shall pay any such statements within days of receipt in the event that the parties use a third-party for decisional or mediation purposes to resolve a dispute between them marcus shall pay all costs unless the mediator rules otherwise this order is necessary to prevent abuse of this justice system and shall not be subject_to modification except upon a finding of bad faith the divorce was finalized on date pursuant to paragraph a of the final decree petitioner paid legal fees incurred by carney of dollar_figure dollar_figure and dollar_figure in and respectively petitioner filed form sec_1040 u s individual_income_tax_return for and on the returns he claimed alimony paid deductions of dollar_figure dollar_figure and dollar_figure for and respectively the internal_revenue_service subsequently disallowed dollar_figure of the alimony paid deduction for and the total alimony paid deductions for and discussion respondent concedes the sec_6662 penalties and also concedes that petitioner paid dollar_figure of deductible_alimony in both and petitioner does not raise any issue as to respondent’s adjustments to itemized_deductions for and and to exemptions for as a result all issues affecting the deficiencies other than the alimony paid deductions for the years in issue are deemed conceded by petitioner see rule b the parties agree that the remaining amounts in dispute are from future attorney’s fees that arose under paragraph a of the final decree the parties dispute whether the future attorney’s fees meet the requirements of alimony under sec_71 amounts received as alimony are includible in the gross_income of the recipient sec_71 see also sec_61 correspondingly a taxpayer who made alimony payments during a tax_year is entitled to deduct them if they meet the requirements of sec_71 sec_215 the taxpayer has the burden of proving entitlement to the deduction claimed rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 sec_71 defines alimony as a payment in cash if the payment is received by a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate the payment as not allowable as a deduction and or not includible in gross_income in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the spouses are not members of the same household when the payment is made and there is no liability to make any payment for any period after the death of the payee spouse the court focuses on the divorce instrument in determining whether payments meet the criteria of alimony as defined by sec_71 see rosenthal v commissioner tcmemo_1995_603 70_tcm_1614 a divorce instrument can be a decree of divorce or a written instrument incident to such a decree sec_71 the parties agree that the first three requirements of the sec_71 alimony definition are satisfied their only contention is whether petitioner after the death of carney could be liable to make a payment of future attorney’s fees pursuant to the final decree under sec_71 the payor must have no liability to continue payments after the payee’s death otherwise the payor may not deduct any required related payments see 541_f3d_973 9th cir aff’g tcmemo_2006_105 if the payor is liable for even one otherwise qualifying payment after the payee’s death none of the related payments required before death will qualify as alimony sec_1_71-1t q a-10 temporary income_tax regs fed reg date if the divorce instrument is silent as to the existence of a postdeath obligation the requirements of sec_71 may still be satisfied if the payments terminate upon the payee’s death by operation of state law johanson v commissioner f 3d pincite if state law is ambiguous in this regard however a federal court will not engage in complex subjective inquiries under state law rather the court will read the divorce instrument and make its own determination based on the language of the document 102_f3d_842 6th cir aff’g tcmemo_1995_183 the parties agree as does the court that the final decree is silent as to whether payments made under paragraph a would terminate after the death of carney in considering state law petitioner first posits that as long as all payments of future attorney’s fees relate to the period prior to the death of the payee spouse and the payor has no liability to make such payments to the period following the death of the payee spouse the requirements of section b d will be met he then argues that under new hampshire law divorce proceedings and actions related to such proceedings including the enforcement of provisions of a final order will abate upon the death of a party petitioner thus concludes that if the legal action giving rise to his obligation to pay future attorney’s fees to carney will abate upon her death it is impossible for those future attorney’s fees to relate to the period following her death for authority petitioner cites a new hampshire supreme court case leclerc v leclerc a n h in leclerc the court observed a general_rule that divorce proceedings abate upon the death of either of the parties ‘and this effect must extend to whatever is identified with those proceedings ’ id pincite citations omitted quoting mccurley v mccurley md the principle behind this general_rule is that because the main objective of a suit for divorce is to dissolve the marriage there is no reason to render a divorce decree once the marital relationship has already been ended by death coulter v coulter a 2d n h kimball v kimball n h in leclerc a sister of a deceased former spouse tried to obtain custody of the marital children against the living former spouse by raising the matter through the original divorce proceeding leclerc v leclerc a pincite the court in leclerc clearly instructed that in no way can a divorce proceeding be kept alive after the death of one party for the purpose of dealing with a new situation brought about solely by such death id nevertheless the court in leclerc considered that the general_rule could be subject_to limitations and exceptions even noting that under new hampshire law a petition for an additional allowance of alimony might be maintained by the payee former spouse after the death of the payor id since new hampshire law has recognized other exceptions to this general_rule see eg hazen v hazen a 2d n h permitting divorce to take effect notwithstanding the wife’s death during the pendency of the husband’s appeal related to property rights stritch v stritch a 2d n h determining that a decree for weekly alimony payments over a fixed period was binding on the estate of the former spouse upon his death and was within the jurisdiction of the divorce court bussey v bussey a 2d n h deciding that a petition to vacate a decree of divorce because of fraud of the deceased former spouse is a continuation of the original litigation and not the commencement of a new action tuttle v tuttle a n h w here property rights are involved a divorce action does not abate on the death of one of the parties pending an appeal new hampshire law has also recognized that jurisdiction in divorce proceedings is a continuing one with respect to ‘all subsequent proceedings which arise out of the original cause of action ’ stritch v stritch a 2d pincite quoting madsen v madsen a 2d and citing n h rev stat ann sec_556 which provides that a ll other actions and causes of action existing in favor of or against a deceased person except those for the recovery_of penalties and forfeitures of money under penal statutes shall survive and may be prosecuted or defended by his administrator petitioner does not sufficiently address the possibility of exception or discuss the above-referenced statute that runs contrary to the general_rule stated in leclerc petitioner’s reliance on this general rule--to show the impossibility of future attorney’s fees being incurred from subsequent divorce proceedings--is unconvincing moreover respondent proffers two examples of petitioner’s possible liability for future attorney’s fees being incurred after carney’s death an action for collection of accrued arrears and gosselin proceedings if she died after the initial legal fees were incurred but prior to those proceedings focusing on the latter example it appears that in new hampshire gosselin requirements are effected to determine the reasonableness of documented attorney’s fees claimed by a former spouse who was awarded those fees by the trial_court see gosselin v gosselin a 2d n h if the trial_court fails to make a determination as to the reasonableness of the fees then a party could appeal for such an accounting to the new hampshire supreme court which may remand the case so that the lower court can comply with the gosselin requirements id proceedings involving gosselin requirements could be anticipated here and the state of new hampshire has already addressed this particular issue in petitioner’s own divorce proceedings see in re hampers a 2d n h we further hold that the gosselin procedure applies to any attorney’s fees carney incurs in the future see also in re hampers a 3d n h we explained in in re hampers no n h date that ‘fees incurred after the date of the final divorce decree could not have been part of the property settlement ’ and therefore were required to be reviewed under gosselin as respondent argues it may well be possible for liability for litigation fees to arise after the death of carney if she were to die after future attorney’s fees were incurred but before a proceeding regarding gosselin requirements could take place considering the parties’ arguments made with respect to state law we conclude that new hampshire law does not plainly show that petitioner’s liability for future attorney’s fees of carney would terminate upon her death as the final decree is silent and no state law resolves the issue we independently review the divorce instrument itself to make our own determination as to the satisfaction of the sec_71 requirement see hoover v commissioner f 3d pincite nothing in the final decree indicates that petitioner’s obligation to pay carney’s future attorney’s fees would terminate upon her death petitioner carries the burden_of_proof and has not presented sufficient evidence or reason to conclude otherwise accordingly the payments do not satisfy the requirements of sec_71 and petitioner is not entitled to additional alimony paid deductions for the years in issue with respect to his payments of future attorney’s fees we have considered the other arguments of the parties but they are irrelevant unsupported by the record or by authority or without merit to reflect the foregoing decision will be entered for respondent in docket no and decision will be entered under rule in docket no
